DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 04/21/21, with respect to the rejection(s) of claim(s) 26-42, 44-50 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li (Pub No 20170289270) further in view of newly cited prior art Jenne (Pub No 20130031621).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-30, 32, 35-39, 44-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20170289270) further in view of Jenne (Pub No 20130031621).

Regarding claim 26 and 35 and 44,
 	Li teaches an apparatus comprising:
 	A host interface;
 	At least one port to receive packets; and (interpreted as When networks use different schemes to route traffic over the data plane, a network logical topology is determined for each service. This includes decisions related to VF PoPs (based on respective computing resource requirements such as CPU, memory, storage, and I/O interfaces), see para [0005])
 	a network interface controller (NIC) comprising circuitry to load balance network packet processing operations among two or more virtual network functions (VNFs) based on a load of at least one of the VNFs. (interpreted as it is contemplated that the extended ENAT will interact with Session-level SDT for migration avoidance purposes. When the existing VNFs become overloaded by traffic load or the processing requirements of the VNFs associated with the traffic load increases, more VNFs may be instantiated VNFs to split or spread the load over a larger number of VNF instances, see Li para [0052]).
 	and to direct at least one received packet to a target VNF; (interpreted as The remaining step for dynamic scaling is to configure the network to direct traffic to the appropriate VNF instances, see para [0052]).

 	However does not teach based on configuration of an access control list (ACL).
 	Jenne teaches based on configuration of an access control list (ACL) (interpreted as The off-load request, which may include an ACL including the filtering parameters, may be transmitted to another network device, such as switch 102, for enforcement. The filtering parameters may restrict traffic between network switch 102 and one or more host devices and/or between network switch 101 and network switch 102, see para [0026]).
 	It would have been obvious to one of ordinary skill in the art to combine the offloading taught by Li with the ACL parameters for offloading as taught by Jenne since it would have been a simple modification providing expected results of performing offloading using ACL. 

Regarding claim 27 and 36 and 45,
(interpreted as determine where (e.g. on which server cores or within which server) new VNF instances should be placed can be initiated. Then there is creation of new VNF instances (implemented as any of processes, containers, or VMs), see Li para [0052]).

Regarding claim 28 and 37 and 46,
 	Li in view of Jenne teaches the apparatus of claim 26, however does not teach wherein load balance processing of network packet processing operations among two or more virtual network functions (VNFs) is based on an overload of a VNF. (interpreted as When the existing VNFs become overloaded by traffic load or the processing requirements of the VNFs associated with the traffic load increases, more VNFs may be instantiated VNFs to split or spread the load over a larger number of VNF instances, see Li para [0052]).

Regarding claim 29 and 38 and 47,
 	Li in view of Jenne teaches the apparatus of claim 26, wherein the NIC is to selectively cause at least one or more VNFs to be deployed for use to perform packet processing operations based on executing VNFs not having sufficient resources to perform packet processing operations. (interpreted as Network status includes, but is not limited to data center (DCs, which can be gateway nodes, border nodes or NFV PoPs) resource availability, see para [0041].. Also see When the existing VNFs become overloaded by traffic load or the processing requirements of the VNFs associated with the traffic load increases, see Li para [0052])).


 	Li in view of Jenne teaches the apparatus of claim 26, wherein the NIC is to:
 	access a received packet to determine one or more processing operations to be performed on at least a portion of the received packet and (interpreted as For example, if there are multiple instances of NAT VNF, then a packet should be sent to the NAT instance that maintains the address mapping for the flow associated with the packet (or with the NAT instance maintaining the address mapping for the packet itself), see para [0052]).
 	determine a target VNF to perform the determined one or more processing operations based on at least a portion of the received packet. (interpreted as redirecting new flows arriving at the old VNF instance, to new VNF instances for processing, see para [0053]).

Regarding claim 32,
 	Li in view of Jenne teaches the apparatus of claim 31, wherein the device comprises a memory device. (interpreted as In accordance with another aspect of the present disclosure there is provided a device having a processor and machine readable memory storing machine executable instructions which when executed by the processor configure the device to perform the above method, see para [0011]).

Claim 31, 40, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20170289270) further in view of Jenne (Pub No 20130031621) and Saffre (Pub No 20170041387).

Regarding claim 31 and 40 and 49,
	Li in view of Jenne teaches the apparatus of claim 26, wherein the load of at least one of the VNFs is based at least in part on a thermal condition of a device used by at least one of the VNFs.
(interpreted as and calculate a thermal load of each server using the information, and the load balancer is arranged to: receive a job to be allocated; choose a server to allocate the job to according to the calculated thermal loads of the servers; and allocate the job to the chosen server, see para [0010]).
 	It would have been obvious to one of ordinary skill in the art to combine the overload as taught by Li with the thermal load as taught by Saffre since it would have been a simple substitution providing expected results using thermal load for determining overload. 

Claim 33-34, 41-42, and 50, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20170289270) further in view of Jenne (Pub No 20130031621) and  Tao (Pub No 2017005935).

Regarding claim 34 and 42,
 	Li in view of Jenne teaches the apparatus of claim 26, however does not teach wherein the load comprises data to identify an amount of compute resources being utilized at a given point in time and includes one or more of: processor utilization statistics or Intelligent Platform Management Interface statistics.
 	Tao teaches wherein the load comprises data to identify an amount of compute resources being utilized at a given point in time and includes one or more of: processor utilization statistics or Intelligent Platform Management Interface statistics (interpreted as collecting the overall load information of the VNF (such as the average load of the virtual machines within the VNF), see para [0100]).
 	It would have been obvious to one of ordinary skill in the art to combine the overload as taught by Li with the load information as taught by Tao since it would have been a simple substitution providing expected results using load information for determining overload. 

Regarding claim 33 and 41 and 50,
 	Li in view of Jenne teaches the apparatus of claim 26, wherein the load of at least one of the VNFs is based at least in part on load information received from associated processing cores.
 	Tao teaches wherein the load of at least one of the VNFs is based at least in part on load information received from associated processing cores (interpreted as collecting the overall load information of the VNF (such as the average load of the virtual machines within the VNF), see para [0100]).
	It would have been obvious to one of ordinary skill in the art to combine the overload as taught by Li with the load information as taught by Tao since it would have been a simple substitution providing expected results using load information for determining overload. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461